OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                       AUSTIN


QRIALD c. MAWW
 ..rnn  ..*UIL



           Mrr. Ylolet 8, Oroonhill
           Ohlef,Dlrlrlooat Oh114Uoltuo
           Board of Control
           Aurtla,Toxaa




           Clroulag
                                                enor ha8 am adoption
                                                 oowr  oort of hom
                                                lnlr~on till final
                                                 18U0, ato.,  tblr
                                              and ualoraR baby 18

                                    R LSUALBXFMSX Ot IIJ!bL
                                                          ADOPTXOBIr
                                  rod from nurnory a drporlt in
                                  rtt Dollaramat bo oadr to ootor
                                              rs   rrourln,gof birth
                                               1~111bi hold la
                                               br refunded xhero
                 babr 18 raturnrb end logal adoption  not ooammmat~d,~*

           Lettet
                 ‘vo undrrrtaad through our reprrrrntatltr,  mm.
                 Blank,thnt you are lntororted  In w2optln.gl babl
,




    -8.   Vlolrt S. Croonhill,     Larch 14, 1939, i’aga 2


          from   our   agocoy.
                            ::8ore rnolo8lng opplioatlon
          forms and lntonnotlon oorerlng adoptloo procedure
          In thlr ogenoy and ark that you ill1 the formor
          out and roturn thornto u8 tog8ther with on8
          dollar lo postage stamp8 or money to oovor oost
          of contaotlng roteronc88.
          'Wo oppr8olote your interest in our work, and
          upon reoolpt of your appllcotlon, we shall give
          It our lmzedlato attention."*

                  It 18 the oplnlon of this deportsent that the Olr-
    cular ond latter quoted from above ooaatltutoo a vlolatlon
    Of 8uoh 8tStUt0,     OS on Sttempt    t0  ChOreO    or reOeiV0   OOmpOn-
    eation for the placement or a child, and that the osrrylng
    out   of the proposal set out in ouch olroular and letter
    WOUid   OOIIStitUtS  0 TiOlOtiOn   Or   8UOL  8tOtUtO    in  that lt
    would be a charge for and tho recolvlng of coPponoatlon for
    placement of a ,chlld, prohibited by said Statute.

               73th roapect to your quo8tlon as to whothor or not
    it would be questlonablo 8thiO8 ior an attorney to hand18
    euch odoptlon through suoh an agency without giving tho
    adopting parents the rlght to 8xerclso their oun free n-111
    to' oolect their own 0ttornoy, our answer is, "yes".
                                              Very truly your8




                                                          h
                                                          -. 2. Xohon
                                                            kSSi8tOIlt


    LDE:XK

    A?TR3Vi;D:
                  6. -
    ATTDRKEY r,iZERAL 3F T&U!3